Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of AIA .

Status of Claims
This communication is a Final Office action in response to communications received on 12/22/2021. Claims 1, 2, 7, 8, 10-15, 20-21, 23-28, 33-34, and 36-39 have been amended. Claims 9, 22 and 35 have been canceled. Claims 1-8, 10-21, 23-34 and 36-39 are currently pending and have been addressed below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/02/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Response to Amendment	
	Applicant has amended claim 1 to overcome the claim objection, therefore Examiner withdraws the claim objection.
Per Applicant’s request, the Double Patenting Rejections for pending Application No.16/863,667 and Application No. 16/863,760 are held in abeyance.
Applicant has amended claim 14 to include “non-transitory” to overcome the 101 signal rejection. Examiner withdraws the 101 signal rejection for claims 14-26.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Nonstatutory double patenting rejection of Application No. 16/863,667:

Claims 1, 14 and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15 and 29 of pending Application No. 16/863,667 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding Claims 1, 14 and 27, A compensation management method, executed on a computing device, comprising: enabling, via the computing device, a user to define a compensation plan for a performance-based employee; (16/863,667 (claims 1, 15 and 29) A compensation management method, executed on a computing device, comprising: enabling, via the computing device, a user to define a compensation plan for a performance-based employee within an automotive space) obtaining, via the computing device, performance information for the performance-based employee, wherein the performance information includes supplemental performance information; and (16/863,667 (claims 1, 15 and 29) obtaining, via the computing device, performance information for the performance-based employee) wherein the sales performance information is obtained from at least a dealership management platform, wherein the dealership management platform includes internal sales data of the automotive space, wherein the automotive space includes an automotive sales space, an automotive service space and an automotive parts space, wherein the sales performance information includes a quantity of units sold indicator, a date of units sold indicator, a cost of units sold indicator, and at least one or more of a margin of units sold indicator, an incentive concerning units sold indicator, a type of units sold indicator and a timing of units sold indicator; (16/863,667 (claims 1, 15 and 29) wherein the performance information includes sales performance information and is obtained from at least a dealership management platform, wherein the dealership management platform includes internal sales data of the automotive space, wherein the automotive space includes an automotive sales space, an automotive service space and an automotive parts space, wherein the sales performance information includes a quantity of units sold indicator, a date of units sold indicator, a cost of units sold indicator, and at least one or more of a margin of units sold indicator, an incentive concerning units sold indicator, a type of units calculating, via the computing device, compensation information for the performance-based employee based, at least in part, upon the performance information and the compensation plan.(16/863,667 (claims 1, 15 and 29) calculating, via the computing device, compensation information for the performance-based employee based, at least in part, upon the performance information and the compensation plan.)

Claims 2, 15 and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 24 and 38 of pending Application No. 16/863,667 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding 2, 15 and 28, The compensation management method of claim 1 wherein obtaining, via the computing device, the performance information for the performance-based employee includes: obtaining the supplemental performance information from one or more of: a social media platform, an external rating platform, an internal rating platform, an inventory management platform, a human resource management platform, a proprietary data feed, a proprietary data file, a proprietary datastore, manually-entered data, and a business analytics platform.(16/863,667 (claims 10, 24 and 38) The compensation management method of claim 9 wherein obtaining, via the computing device, the performance information for the performance-based employee includes: obtaining the supplemental performance information from one or more of: a social media platform, an external rating platform, an internal rating platform, an inventory management platform, a human resource management platform, a proprietary data feed, a proprietary data file, a proprietary datastore, manually-entered data, and a business analytics platform).

Claims 3, 16 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 25 and 39 of pending Application No. 16/863,667 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding 3, 16 and 29, The compensation management method of claim 1 wherein the supplemental performance information includes one or more of: an inventory age indicator; a minimum wage indicator; an hours worked indicator; an employment history indicator; a customer feedback indicator; an economic indicator; a team rating indicator; an individual rating indicator; and an organization rating indicator.(16/863,667 (claims 11, 25 and 39) The compensation management method of claim 9 wherein the supplemental performance information includes one or more of: an inventory age indicator; a minimum wage indicator; an hours worked indicator; an employment history indicator; a customer feedback indicator; an economic indicator; a team rating indicator; an individual rating indicator; and an organization rating indicator).

Claims 4, 17 and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 16 and 30 of pending Application No. 16/863,667 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding 4, 17 and 30, The compensation management method of claim 1 wherein the performance- based employee is a performance-based employee within one or more of: an automotive sales space; an automotive service space; an automotive body shop space; an automotive finance & insurance space; an automotive administrative space; an automotive franchisor space; an automotive parts space; a retail space; a healthcare space; a financial space; a manufacturing space; a hospitality space; a travel space; a pharmaceutical space; a technology space; and a real estate space.(16/863,667 (claims 2, 16 and 30) The compensation management method of claim 1 wherein the automotive space includes one or more of: an automotive body shop space; an automotive finance & insurance space; an automotive administrative space; and an automotive franchisor space).

Claims 5, 18 and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 17 and 31 of pending Application No. 16/863,667 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding 5, 18 and 31, The compensation management method of claim 1 wherein the performance- based employee is a performance-based seller of products. (16/863,667 (claims 3, 17 and 31) the compensation management method of claim 1 wherein the plurality of performance-based employee is a plurality of performance-based seller of products.).

Claims 6, 19 and 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 18 and 32 of pending Application No. 16/863,667 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding 6, 19 and 32, The compensation management method of claim 1 wherein the performance- based employee is a performance-based seller of services. (16/863,667 (claims 4, 18 and 32) the compensation management method of claim 1 wherein the plurality of performance-based employee is a plurality of performance-based seller of services).

Claims 7, 20 and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 19 and 33 of pending Application No. 16/863,667 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding 7, 20 and 33, The compensation management method of claim 1 wherein enabling, via the computing device, the [[a]] user to define [[a]] the compensation plan for a performance- based employee includes: enabling the user to define the compensation plan for the performance-based employee by selecting the compensation plan from a plurality of available compensation plans. (16/863,667 (claims 5, 19 and 33) The compensation management method of claim 1 wherein enabling, 

Claims 8, 21 and 34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 20 and 34 of pending Application No. 16/863,667 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding 8, 21 and 34, the compensation management method of claim 1 wherein enabling, via the computing device, the [[a]] user to define [[a]] the compensation plan for the performance- based employee includes: enabling the user to define a bespoke compensation plan for the performance-based employee. (16/863,667 (claims 6, 20 and 34) The compensation management method of claim 1 wherein enabling, via the computing device, the [[a]] user to define [[a]] the compensation plan for the performance-based employee includes: enabling the user to define a bespoke compensation plan for the performance- based employee).

Claims 10, 23 and 36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 22 and 36 of pending Application No. 16/863,667 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding 10, 23 and 36, The compensation management method of claim 1 wherein obtaining, via the computing device, the performance information for the performance-based employee includes: obtaining the sales performance information from one or more of: a customer relationship management platform, an inventory management platform, an accounting platform, a proprietary data feed, a proprietary data file, a proprietary datastore, and manually-entered data. (16/863,667 (claims 8, 22 and 36) The compensation management method of claim 1 obtaining, via the computing device, the and manually-entered data).

Claims 11, 24 and 37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 26 and 40 of pending Application No. 16/863,667 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding 11, 24 and 37, The compensation management method of claim 1 further comprising: providing, via the computing device, the compensation information for the performance-based employee to a payroll platform (16/863,667 (claims 12, 26 and 40) the compensation management method of claim 1 further comprising: providing the compensation information for the performance-based employee to a payroll platform).

Claims 12, 25 and 38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 27 and 41 of pending Application No. 16/863,667 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding 12, 25 and 38, The compensation management method of claim 1 further comprising: providing, via the computing device, the compensation information for the performance-based employee to a dealership management platform. (16/863,667 (claims 13, 27 and 41) the compensation management method of claim 1 further comprising: providing the compensation information for the performance-based employee to a dealership management platform.)

Claims 13, 26 and 39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 28 and 42 of pending Application No. 16/863,667 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding 13, 26 and 39, The compensation management method of claim 1 wherein obtaining, via the computing device, the performance information for the performance-based employee includes one or more of: selectively excluding one or more performance indicators; and selectively devaluing one or more performance indicators. (16/863,667 (claims 14, 28 and 42) the compensation management method of claim 1 wherein obtaining performance information for the performance-based employee includes one or more of: selectively excluding one or more performance indicators; and selectively devaluing one or more performance indicators.)
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Nonstatutory double patenting rejection of Application No. 16/863,760:

Claims 1, 14 and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 11, 14, 15, 16, 24, 27, 28, 29 and 37 of pending Application No. 16/863,760 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding Claims 1, 14 and 27, A compensation management method, executed on a computing device, comprising: enabling a user to define a compensation plan for a performance-based employee; (16/863,760 (claims 2, 15 and 28) The compensation management method further comprising: identifying a compensation plan for a specific performance-based employee) obtaining, via the computing device, performance information for the performance- based employee, wherein the performance information includes supplemental performance information; and (16/863,760 (claims 11, 24 and 37) The sales performance information, wherein the sales performance information is obtained from at least a dealership management platform, wherein the dealership management platform includes internal sales data of the automotive space, wherein the automotive space includes an automotive sales space, an automotive service space and an automotive parts space, wherein the sales performance information includes a quantity of units sold indicator, a date of units sold indicator, a cost of units sold indicator, and at least one or more of a margin of units sold indicator, an incentive concerning units sold indicator, a type of units sold indicator and a timing of units sold indicator; (16/863,760 (claims 1, 14, and 27) wherein the performance information includes sales performance information and is obtained from at least a dealership management platform, wherein the dealership management platform includes internal sales data of the automotive space, wherein the automotive space includes an automotive sales space, an automotive service space and an automotive parts space, wherein the sales performance information includes a quantity of units sold indicator, a date of units sold indicator, a cost of units sold indicator, and at least one or more of a margin of units sold indicator, an incentive concerning units sold indicator, a type of units sold indicator and a timing of units sold indicator) calculating, via the computing device, compensation information for the performance-based employee based, at least in part, upon the performance information and the compensation plan (16/863,760 (claims 3, 16 and 29) calculating compensation information for the specific performance-based employee based, at least in part, upon the compensation plan for the specific performance-based employee to position the specific performance-based employee.)

Claims 2, 15 and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 25 and 38 of pending Application No. 16/863,760 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding 2, 15 and 28, The compensation management method of claim 1 wherein obtaining, via the computing device, the performance information for the performance-based employee includes: obtaining the supplemental performance information from one or more of: a social media platform, an external rating platform, an internal rating platform, an inventory management platform, a human resource management platform, a proprietary data feed, a proprietary data file, a proprietary datastore, manually-entered data, and a business analytics platform.(16/863,760 (claims 12, 25 and 38) The compensation management method, wherein obtaining performance information for the performance-based employee includes: obtaining the supplemental performance information from one or more of: a social media platform, an external rating platform, an internal rating platform, an inventory management platform, a human resource management platform, a proprietary data feed, a proprietary data file, a proprietary datastore, manually-entered data, and a business analytics platform.).

Claims 3, 16 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 26 and 39 of pending Application No. 16/863,760 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding 3, 16 and 29, The compensation management method of claim 1 wherein the supplemental performance information includes one or more of: an inventory age indicator; a minimum wage indicator; an hours worked indicator; an employment history indicator; a customer feedback indicator; an economic indicator; a team rating indicator; an individual rating indicator; and an organization rating indicator.(16/863,760 (claims 13, 26 and 39) The compensation management method wherein the supplemental performance information includes one or more of: an inventory age indicator; a minimum wage indicator; an hours worked indicator; an employment history indicator; a customer feedback indicator; an economic indicator; a team rating indicator; an individual rating indicator; and an organization rating indicator).

Claims 5, 18 and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 20 and 33 of pending Application No. 16/863,760 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding 5, 18 and 31, The compensation management method of claim 1 wherein the performance- based employee is a performance-based seller of products (16/863,760 (claims 7, 20 and 33) the compensation management method wherein the plurality of performance-based employees is a plurality of performance-based sellers of products.).

Claims 6, 19 and 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 21 and 34 of pending Application No. 16/863,760 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding 6, 19 and 32, The compensation management method of claim 1 wherein the performance- based employee is a performance-based seller of services (16/863,760 (claims 8, 21 and 34) the compensation management method wherein the plurality of performance-based employees is a plurality of performance-based sellers of services).

Claims 10, 23 and 36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 23 and 36 of pending Application No. 16/863,760 (reference application).   Although the claims at issue are not identical, they are not patentability distinct from each other due to the analysis below: 

Regarding 10, 23 and 36, The compensation management method of claim 1 wherein obtaining via the computing device, the performance information for the performance-based employee includes: obtaining the sales performance information from one or more of: a customer relationship management platform, an inventory management platform, an accounting platform, a proprietary data feed, a proprietary data file, a proprietary datastore, and manually-entered data (16/863,760 (claims 10, 23 and 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Step 1: Identifying Statutory Categories
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). In the instant case, claims 1-8 and 10-13 are directed to a method (i.e. a process). Claims 14-21 and 23-26 are directed to a computer program product (i.e. an article of manufacture). Claims 27-34 and 36-39 are directed to a system (i.e. a machine). Thus, each of these claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.

Step 2A: Prong One: Abstract Ideas 

Claims 1-8, 10-21, 23-34 and 36-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. Independent claims recite: a compensation management method, comprising: enabling a user to define a compensation plan for a performance-based employee; obtaining, performance information for the performance- based employee, wherein the performance information includes supplemental performance information and sales performance information, wherein the sales performance information is obtained from at least a dealership management platform, wherein the dealership management platform includes internal sales data of the automotive space, wherein the automotive space includes an automotive sales space, an automotive service space and an automotive parts space, wherein the sales performance information includes a quantity of units sold indicator, a date of units sold indicator, a cost of units sold indicator, and at least one or more of a margin of units sold indicator, an incentive concerning units sold indicator, a type of units sold indicator and a timing of units sold indicator; and calculating compensation information for the performance-based employee based, at least in part, upon the performance information and the compensation plan.
The limitations as drafted, is a process that, under its broadest reasonable interpretation, falls under at least the abstract groupings of: 
Certain methods of organizing human activity (commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations; (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). As the claims discuss calculating compensation for an employee using performance information for the employee and compensation plan information, which is a clear business relations for employee compensation and one of certain methods of organizing human activity.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of methods of organizing human activity, but for the recitation of generic computer components, the claims recite an abstract idea.
Step 2A: Prong Two
This judicial exception is not integrated into a practical application because the claims merely describe how to generally “apply” the abstract idea. In particular, the claims only recite the additional elements – a computing device (claim 1), a computer program product, a computer readable medium, a processor (claim 14), a computing system and a memory (claim 27). These additional elements are claim 2)  wherein obtaining, via the computing device, performance information for the performance-based employee includes: obtaining the supplemental performance information from one or more of: a social media platform, an external rating platform, an internal rating platform, an inventory management platform, a human resource management platform, a proprietary data feed, a proprietary data file, a proprietary datastore, manually-entered data, and a business analytics platform; (claim 3) wherein the supplemental performance information includes one or more of: an inventory age indicator; a minimum wage indicator; an hours worked indicator; an employment history indicator; a customer feedback indicator; an economic indicator; a team rating indicator; an individual rating indicator; and an organization rating indicator; but these only serve to further limit the abstract idea.	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B: 	
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception. 	Looking at the limitations as an ordered combination adds nothing that is not already present 

					Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-21, 23-34 and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over McKeown et al. (US 2013/0006883 A1), hereinafter “McKeown”, over Stiffler et al. (US 2014/0324645 A1), hereinafter “Stiffler” and in view of Seth et al. (US 2016/0260107 A1), hereinafter “Seth”.
Regarding Claim 1, McKeown teaches A compensation management method, executed on a computing device, comprising: (McKeown, Abstract, para 0008, 0080, 0180, Figure 14; para 0205 discloses human resource management platform include business applications such as performance driven compensation; para 0071, 0073-0074, 0251 discloses computing system); 	…	obtaining, via the computing device, performance information for the performance-based employee, wherein the performance information includes supplemental performance information and sales performance information, (Para 0139; para 0202 and 0211, Figure 26, discloses performance ratings; para 0152, discloses sales per employee);	calculating, via the computing device,  compensation information for the performance-based employee based, at least in part, upon the performance information and the compensation plan (para 0080, 0244, discloses award or bonus processing… bonuses are conditional based on performance. The calculation may include compensation ratio derived from a salary range, job title, a bonus matrix, a set of bonus rules, and other factors such as group goals, group performance, individual performance, years of service, and the like.)	Yet McKeown does not appear to explicitly teach “enabling, via the computing device, a user to define a compensation plan for a performance-based employee”.	In the same field of endeavor Stiffler teaches enabling, via the computing device, a user to define a compensation plan for a performance-based employee (Stiffler, Abstract. Para 0061, discloses creating highly flexible compensation plans).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference McKeown with enabling, via the computing device,  a user to define a compensation plan for a performance-based employee as taught by Stiffler with the motivation to create a highly flexible compensation plan in a user-friendly and business-oriented way, wherein the sales performance information is obtained from at least a dealership management platform, wherein the dealership management platform includes internal sales data of the automotive space, wherein the automotive space includes an automotive sales space, an automotive service space and an automotive parts space, wherein the sales performance information includes a quantity of units sold indicator, a date of units sold indicator, a cost of units sold indicator, and at least one or more of a margin of units sold indicator, an incentive concerning units sold indicator, a type of units sold indicator and a timing of units sold indicator”.	In the same field of endeavor Seth teaches wherein the sales performance information is obtained from at least a dealership management platform (Seth, Abstract, Table 1, discloses dealer management system), wherein the dealership management platform includes internal sales data of the automotive space (Seth, Figure 2C, discloses internal seller data), wherein the automotive space includes an automotive sales space, an automotive service space and an automotive parts space, (See at least Seth, Figure 2B, element 222, parts sales/invoices; element 228, vehicle service data and element 230, sales data); wherein the sales performance information includes a quantity of units sold indicator, (Seth, Figure 3, element 322, product sales); a date of units sold indicator, (Seth, Figure 3, element 332, time dimension); a cost of units sold indicator, (Seth, Figure 3, element 370, Dealer gross margin, where product sales (element 322) are known); and at least one or more of a margin of units sold indicator, (Seth, Figure 3, element 370, Dealer gross margin, where product sales (element 322) are known); an incentive concerning units sold indicator (Seth, Figure 3, element 322, product sales and McKeown teaches employee rewards directly linked to performance results), a type of units sold indicator (Seth, Figure 3, element 336, product); and a timing of units sold indicator (Seth, Figure 3, element 332, time dimension).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the employee performance driven compensation of McKeown with wherein the sales performance information is obtained from at least a dealership management platform, wherein the dealership management platform includes internal sales data of the automotive space, wherein the automotive space includes an automotive sales space, an automotive service space and an automotive parts space, wherein the sales performance information includes a quantity of units sold indicator, a date of units sold indicator, a cost of units sold indicator, and at least one or more of a margin of units sold indicator, an incentive concerning units sold indicator, a type of units sold indicator and a timing of units sold indicator as taught by Seth with the benefit of tracking and managing sales and services information relating to the dealership management platform (Seth, para 0022 and Table 1). The McKeown invention, now incorporating the Stiffler and Seth invention, has all the limitations of claim 1.
Regarding Claim 2, McKeown, now incorporating Stiffler and Seth, teaches The compensation management method of claim 1, and McKeown further teaches wherein obtaining, via the computing device, the performance information for the performance-based employee includes: obtaining the supplemental performance information from one or more of: a social media platform, an external rating platform, an internal rating platform, an inventory management platform, a human resource management platform, a proprietary data feed, a proprietary data file, a proprietary datastore, manually-entered data, and a business analytics platform (McKeown, Para 0139, 0154, para 0202 and 0211, Figure 26, discloses performance ratings (a rating platform)).
Regarding Claim 3, McKeown, now incorporating Stiffler and Seth, teaches The compensation management method of claim 1, and McKeown further teaches wherein the supplemental performance information includes one or more of: an inventory age indicator; a minimum wage indicator; an hours worked indicator; an employment history indicator; a customer feedback indicator; an economic indicator; a team rating indicator; an individual rating indicator; and an organization rating indicator (McKeown, Para 0139, 0154, para 0202 and 0211, Figure 26, discloses performance ratings (a rating platform), para 0203, 0223 and 0245, discloses employee hours).
Regarding Claim 4, McKeown, now incorporating Stiffler and Seth, teaches The compensation management method of claim 1 and McKeown further teaches wherein the performance- based employee is a performance-based employee within one or more of: an automotive sales space; an automotive service space; an automotive body shop space; an automotive finance & insurance space; an automotive administrative space; an automotive franchisor space; an automotive parts space; a retail space; a healthcare space; a financial space; a manufacturing space; a hospitality space; a travel space; a pharmaceutical space; a technology space; and a real estate space (McKeown, para 0069, discloses platform may be used in retail, insurance, hotel service (hospitality), transportation and more. Para 0195, discloses Daimler Chrysler (automotive space)).
Regarding Claim 5, McKeown, now incorporating Stiffler and Seth, teaches the compensation management method of claim 1 and McKeown further teaches wherein the performance- based employee is a performance-based seller of products (McKeown, para 0152, discloses sales per employee. Para 0069, discloses technologies, food, beverage, and tobacco businesses, health care, hotel service, travel and leisure services, insurance, materials, oil and gas production and distribution, retailing, and more.).
Regarding Claim 6, McKeown, now incorporating Stiffler and Seth, teaches the compensation management method of claim 1 and McKeown further teaches wherein the performance- based employee is a performance-based seller of services (McKeown, para 0152, discloses sales per employee. Para 0069, discloses technologies, food, beverage, and tobacco businesses, health care, hotel service, travel and leisure services, insurance, materials, oil and gas production and distribution, retailing, and more.)
Regarding Claim 7, McKeown, now incorporating Stiffler and Seth, teaches the compensation management method of claim 1.	Yet McKeown does not appear to explicitly teach “wherein enabling, via the computing device, the [[a]] user to define [[a]] the compensation plan for a performance- based employee includes: enabling the user to define the compensation plan for the performance-based employee by selecting the compensation plan from a plurality of available compensation plans.”	In the same field of endeavor Stiffler teaches wherein enabling, via the computing device, the [[a]] user to define [[a]] the compensation plan for a performance- based employee includes: enabling the user to define the compensation plan for the performance-based employee by selecting the compensation plan from a plurality of available compensation plans (Stiffler, Abstract. Para 0006, discloses compensation plans, including complex and unique plans, to be easily implemented, modified, and administered. Para 0061, discloses creating highly flexible compensation plans).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference McKeown with enabling, via the computing device, the [[a]] user to define [[a]] the compensation plan for a performance- based employee includes: enabling the user to define the compensation plan for the performance-based employee by selecting the compensation plan from a plurality of available compensation plans as taught by Stiffler with the motivation to create a highly flexible compensation plan in a user-friendly and business-oriented way (Stiffler, para 0061).
Regarding Claim 8, McKeown, now incorporating Stiffler and Seth, teaches the compensation management method of claim 1.	Yet McKeown does not appear to explicitly teach “wherein enabling, via the computing device, the [[a]] user to define [[a]] the compensation plan for the performance- based employee includes: enabling the user to define a bespoke compensation plan for the performance-based employee.”	In the same field of endeavor Stiffler teaches wherein enabling, via the computing device, the [[a]] user to define [[a]] the compensation plan for the performance- based employee includes: enabling the user to define a bespoke compensation plan for the performance-based employee (Stiffler, Abstract. Para 0061, discloses creating highly flexible compensation plans).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference McKeown with enabling the user to define a bespoke compensation plan for the performance-based employee as taught by Stiffler with the motivation to create a highly flexible compensation plan in a user-friendly and business-oriented way, and may represent each element of the compensation plan in a logical flow that makes business sense to the user (Stiffler, para 0061).
Regarding Claim 10, McKeown, now incorporating Stiffler and Seth, teaches the compensation management method of claim 1 and McKeown further teaches wherein obtaining, via the computing device, the performance information for the performance-based employee includes: obtaining the sales performance information from one or more of: a customer relationship management platform, an inventory management platform, an accounting platform, a proprietary data feed, a proprietary data file, a proprietary datastore, manually-entered data (McKeown, para 0152, discloses Corporate Work service may encompass work-flow activities with regard to the entire organization. Some of the applications in this service may be employee performance trends … sales per employee ratios or workforce productivity ratios may be provided by this service).
Regarding Claim 11, McKeown, now incorporating Stiffler and Seth, teaches the compensation management method of claim 1 and McKeown further teaches further comprising: providing, via the computing device, the compensation information for the performance-based employee to a payroll platform (McKeown, para 0177, 0191, Para 0069, discloses the platform may be associated with payroll; para 0142, discloses payroll may interact through this service.)
Regarding Claim 12, McKeown, now incorporating Stiffler and Seth, teaches the compensation management method of claim 1 and McKeown further teaches further comprising: providing, via the computing device, the compensation information for the performance-based employee to a dealership management platform (McKeown, para 0195, discloses multi-national ownership (e.g. Daimler Chrysler)).
Regarding Claim 13, McKeown, now incorporating Stiffler and Seth, teaches the compensation management method of claim 1 and McKeown further teaches wherein obtaining, via the computing device, the performance information for the performance based employee includes one or more of: selectively excluding one or more performance indicators; (McKeown, para 0152-0153; para 0136, discloses rules within the combined business applications, para 0112, discloses filtering data) and selectively devaluing one or more performance indicators (McKeown, para 0213-0214, discloses weighting; para 0088 discloses customization of the platform; para 0200, discloses calculations of 
Regarding Claims 14 and 27, the claims recite analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Regarding Claims 15 and 28, the claims recite analogous limitations to claim 2 above, and is therefore rejected on the same premise.
Regarding Claims 16 and 29, the claims recite analogous limitations to claim 3 above, and is therefore rejected on the same premise.
Regarding Claims 17 and 30, the claims recite analogous limitations to claim 4 above, and is therefore rejected on the same premise.
Regarding Claims 18 and 31, the claims recite analogous limitations to claim 5 above, and is therefore rejected on the same premise.
Regarding Claims 19 and 32, the claims recite analogous limitations to claim 6 above, and is therefore rejected on the same premise.
Regarding Claims 20 and 33, the claims recite analogous limitations to claim 7 above, and is therefore rejected on the same premise.
Regarding Claims 21 and 34, the claims recite analogous limitations to claim 8 above, and is therefore rejected on the same premise.
Regarding Claims 23 and 36, the claims recite analogous limitations to claim 10 above, and is therefore rejected on the same premise.
Regarding Claims 24 and 37, the claims recite analogous limitations to claim 11 above, and is therefore rejected on the same premise.
Regarding Claims 25 and 38, the claims recite analogous limitations to claim 12 above, and is therefore rejected on the same premise.
Regarding Claims 26 and 39, the claims recite analogous limitations to claim 13 above, and is therefore rejected on the same premise.

Response to Arguments
Applicants arguments filed on 12/22/2021 have been fully considered but they are not persuasive.
Regarding 35 U.5.C. § 101 rejections: Examiner has updated the 101 rejections in light of the most recent claim amendments. Applicant’s arguments have been fully considered but are found unpersuasive and Examiner maintains the 101 rejection.
	Applicant presented the following remarks: “Applicant respectfully submits that, even to any extent that the claimed invention may implicate an abstract idea, as amended herein any such abstract idea is incorporated into a practical application. For example, as amended the claimed invention is directed to substantially more than simply applying an abstract idea. For example, as amended the claimed invention "enabl[es], via the computing device, a user to define a compensation plan," and "obtain[es],_via the computing device, performance information for the performance-based employee" and "calculat[es], via the computing device, compensation information for the performance-based employee based, at least in part, upon the performance information and the compensation plan." … 
As can be seen from at least above, the combination of elements recited by the claims 
amount to more than simply business relations and/or method of organizing human activity, and amount to an inventive concept.”
Examiner respectfully disagrees. 	With respect to integration of the abstract idea into a practical application, the computing device claimed and computing elements (a computer program product, a computer readable medium, a processor and memory) are additional elements to perform the steps and amount to no more than mere instructions to apply the exception using generic computer components. These components are described in the specification at a high level of generality. See Applicants Spec, para 0009 and para 0025. Examiner fails to see how the generic recitations of these most basic computer components and/or of a system so integrates the judicial exception as to “impose a meaningful limit on the judicial exception, 
Further, the Examiner asserts that each limitation individually and in combination has been considered and when considered as a whole and individually the claims do not recite any additional elements that amount to a practical application of the abstract idea. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Therefore the claims fail to recite more than merely the abstract idea and as such the rejections have been maintained.

Regarding 35 U.S.C. § 103 rejections. With respect to the prior art rejections and Applicants arguments, these arguments have been given due consideration but they are moot in view of the newly applied teachings of the Seth reference as described above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Yaskin et al. US 8,265,968 B2 – discussing method and system for academic curriculum 
Otto et al. US 2009/0138342 A2 – discussing compensation method for employees
Yacobi et al. US 2016/0104184 A1 – discussing an incentives platform receives information about business processes from a plurality of businesses. The information includes specific performance information for employees of each of the businesses. Each business may use the platform to tailor an incentives program for its employees, where employees receive rewards based on their performance metrics… ratings received form the one or more businesses, comments received from the one or more businesses
Troyer US 2003/0050830 A1 – discussing evaluating performance of automotive collision repair shop.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA R NOVAK whose telephone number is (571)272-2524.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 




/R.R.N./Examiner, Art Unit 3629                                                                                                                                                                                  
/SANGEETA BAHL/Primary Examiner, Art Unit 3629